Citation Nr: 0908484	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO. 07-36 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a dental disorder, 
including as secondary to the Veteran's service-connected 
left mandible fracture, for purposes of VA compensation and 
outpatient dental treatment.

2. Entitlement to an initial, compensable disability rating 
for the Veteran's service-connected left mandible fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 until 
October 1970. 

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2008 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama for additional development. Prior to the 
Remand, this matter was before the BVA on appeal from a March 
2006 rating decision. 

It was previously determined that the loss of the Veteran's 
number 20 tooth was incurred or aggravated by service, as 
indicated in a January 1972 dental rating. The Veteran opened 
a claim in September 2005 for a dental injury. In his April 
2006 notice of disagreement he clarified that he was not 
claiming bone loss, but rather the loss of fillings. Under 
38 C.F.R. § 3.381(b), each defective or missing tooth and 
each disease of the teeth and periodontal tissue will be 
considered separately to determine whether the condition was 
incurred or aggravated in the line of duty during active 
service. The record thus does not indicate that the Veteran's 
claim is in regards to the missing number 20 tooth such that 
a new and material evidence claim would be implicated. 

The veteran also requested a hearing before a member of the 
Board, which was scheduled for October 2008.  The record 
indicates that the veteran failed to appear for his hearing. 
Because the veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn. See 38 C.F.R. 
§ 20.704(d). 

The issue of an initial increased rating for a left mandible 
fracture is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. The Veteran served on active duty from November 1967 until 
October 1970.

2. The Veteran requested treatment following service in 
November 1971.

3. The Veteran received treatment on a one-time basis in 
November 1971.

4. The Veteran claimed service connection for a dental 
disorder in September 2005.

5. The evidence does not show that the Veteran has dental 
residuals, including as secondary to his service-connected 
fracture of the left mandible, for purposes of VA 
compensation and outpatient dental treatment. 


CONCLUSION OF LAW

The criteria for service connection for dental residuals, 
including as secondary to his service-connected fracture of 
the left mandible, for purposes of VA compensation and 
outpatient dental treatment, have not been met. 38 U.S.C.A. 
§§ 1110, 11131, 1721, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150, 17.161 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter. The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence. The 
Veteran was also provided a rating decision in March 2006 and 
a September 2007 statement of the case that provided 
additional information regarding service connection for a 
dental claim. 

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date. With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this regard the Board notes that the RO has obtained VA 
outpatient treatment records. He has submitted statements. 
The Board further notes that a VA medical examination was 
provided in January 2006. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. That an injury or event occurred 
in service alone is not enough. There must be chronic 
disability resulting from that injury or event. If there is 
no showing of a resulting chronic disorder during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury. 38 C.F.R. § 3.310(a). See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993). Additionally, the aggravation of a non-service-
connected disorder by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused by or aggravated by a 
service connected disability. Id.

The regulation pertinent to service connection of dental 
conditions for treatment purposes is 38 C.F.R. § 3.381, which 
provides as follows:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in §17.161 of this chapter. 

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service. 
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the Veteran was interned as a prisoner of war. 

(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service. 

(d) The following principles apply to dental conditions noted 
at entry and treated during service: (1) Teeth noted as 
normal at entry will be service-connected if they were filled 
or extracted after 180 days or more of active service. (2) 
Teeth noted as filled at entry will be service-connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service. (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected. (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service. (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service. (6) Teeth noted as missing at entry 
will not be service connected, regardless of treatment during 
service. 

(e) The following will not be considered service-connected 
for treatment purposes: (1) Calculus; (2) Acute periodontal 
disease; (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) Impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service. 

(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service. 

Under 38 C.F.R. § 17.161, outpatient dental treatment may be 
authorized by the Chief, Dental Service, for beneficiaries 
defined in 38 U.S.C. 1712(b) and 38 CFR 17.161 to the extent 
prescribed and in accordance with the applicable 
classification and provisions set forth in this section. 

(a) Class I. Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function. There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment. 

(b) Class II. (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if: (A) They served on 
active duty during the Persian Gulf War and were discharged 
or released, under conditions other than dishonorable, from a 
period of active military, naval, or air service of not less 
than 90 days, or they were discharged or released under 
conditions other than dishonorable, from any other period of 
active military, naval, or air service of not less than 180 
days; (B) Application for treatment is made within 90 days 
after such discharge or release. (C) The certificate of 
discharge or release does not bear a certification that the 
veteran was provided, within the 90- day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be needed, 
and (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran. (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release. (iii) 
If a disqualifying discharge or release has been corrected by 
competent authority, application may be made within 90 days 
after the date of correction. (2)(i) Those having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at time of discharge or release 
from active service, which took place before October 1, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if: (A) They 
were discharged or released, under conditions other than 
dishonorable, from a period of active military, naval or air 
service of not less than 180 days. (B) Application for 
treatment is made within one year after such discharge or 
release. (C) Department of Veterans Affairs dental 
examination is completed within 14 months after discharge or 
release, unless delayed through no fault of the veteran. (ii) 
Those veterans discharged from their final period of service 
before August 13, 1981, who had reentered active military 
service within one year from the date of a prior discharge or 
release, may apply for treatment of service- connected 
noncompensable dental conditions relating to any such prior 
periods of service within one year of their final discharge 
or release. (iii) If a disqualifying discharge or release has 
been corrected by competent authority, application may be 
made within one year after the date of correction. 

(c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability. 

(d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability. 

(e) Class II(c). Those who were prisoners of war for 90 days 
or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment. 

(f) Class IIR (Retroactive). Any veteran who had made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions: (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983. (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status. 

(g) Class III. Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in 
sound professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability. 

(h) Class IV. Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment. 

(i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g). 

(j) Class VI. Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment. 

Merits of the Claim
 
The Veteran has contended, in his November 2007 VA Form 9, 
that his dental problems were caused by his service-connected 
fractured jaw and treatment for it. Specifically, as stated 
in his April 2006 notice of disagreement, he claims that his 
dental fillings are falling out of his teeth due to their age 
and not his dental hygiene.

As an initial matter, the Board notes when considering dental 
claims, a claim for service connection is also considered to 
be a claim for VA outpatient dental treatment. Mays v. Brown, 
5 Vet.App. 302, 305-306 (1993). Furthermore, the Court found 
that a Veteran must be provided with a written explanation, 
under 38 U.S.C.A. § 1712(b)(1)(B), at the time of discharge 
and a signed statement acknowledging receipt or a 
certification that such an explanation was provided. Id. at 
306. No statement or certification appeared in the record on 
appeal. However, Mays is inapplicable to this case, as the 
applicable notice regulation did not become effective until 
October 1, 1981. See Woodson v. Brown, 8 Vet. App. 352, 355.  
The Veteran was discharged in 1970, and at that time there 
was no duty to notify him about the applicable time limit. 

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma. 38 C.F.R. § 3.381(b). 
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment. 38 C.F.R. § 17.161(c).

Treatable carious teeth, replaceable missing teeth, and 
periodontal disease are not disabling conditions, and may be 
considered service connected solely for the purpose of 
determining entitlement to outpatient dental treatment. 38 
C.F.R. § 3.381(a); See also Simington v. West, 11 Vet. App. 
41, 44 (1998).  His calculus would not be eligible for such 
treatment. 38 C.F.R. § 3.381(e). 

The Veteran was afforded a VA examination in January 2006, 
which included a review of the claims file. He reported 
fracturing his lower jaw, bilaterally, in a fight in June 
1970, resulting in his hospitalization and arch fixation and 
surgery. Caries developed along the edges of the arch wires, 
and the carious teeth were restored by a civilian dentist. 
The Veteran complained of loose teeth and his fillings 
falling out. 

The examiner noted no functional impairment due to loss of 
motion or masticatory function loss. The Veteran was missing 
teeth numbers 8 and 20. Number 8 was a recent extraction and 
still healing. Number 20 had been replaced by a fixed partial 
denture or bridge. There was also bone loss due to 
periodontal disease. The examiner found multiple carious 
lesions and a dislodged restoration of the number 9 tooth. 
The Veteran's oral hygiene was also fair to poor, with plaque 
and calculus throughout. 

The examiner noted that the Veteran was not brushing or 
flossing, and that he had not received professional dental 
treatment for years. The current caries were thus the result 
of debris contact with teeth over an extended period of time. 
Debris also formed calculus. The subgingival material had 
resulted in bone loss. The status of the Veteran's oral 
cavity was found to be related to his inadequate oral 
hygiene, and not directly or indirectly to his left mandibula 
fracture while on active duty.

The record indicates that the Veteran requested dental 
treatment in November 1971 and received post-service 
treatment that same month. One-time dental treatment (Class 
II) is available to veterans, but is limited to veterans 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at the time of 
discharge or release from active service, prior to October 1, 
1981. Such veterans may be authorized any treatment indicated 
as reasonably necessary for the one-time correction of the 
service-connected noncompensable condition. See 38 C.F.R. § 
17.161(b)(2). 

As the Veteran's claimed dental disorders of treatable 
carious teeth, replaceable missing teeth, and periodontal 
disease may only be service connected for the purpose of 
obtaining VA outpatient dental treatment, and he has already 
received his one-time dental service following service, there 
is no legal avenue upon which service connection may be 
established. Additionally calculus will not be considered 
service connected for dental treatment purposes. 38 C.F.R. 
§ 3.381(e). The threshold question in this matter is whether 
or not the Veteran has presented a legal claim for a VA 
benefit. See Sabonis v. Brown, 6 Vet. App. 426 (1994). As the 
Veteran's has not submitted a claim for treatment upon which 
relief may be granted, the appeal for VA outpatient dental 
treatment must be denied. 

The Veteran has alternatively contended that his current 
teeth disorders are due to the same service trauma that 
resulted in his service-connected left mandible fracture. 
However, the January 2006 VA examiner specifically found his 
current dental disorders to not be due to service trauma or 
indirectly due to his in-service mandible fracture. No 
competent medical evidence is of record to support his claim 
for either VA outpatient dental treatment or compensation for 
a disorder resulting from service trauma. 

The only other evidence provided as to the Veteran's claim is 
his belief that his current oral cavity status is due to his 
service. Although the Veteran can provide testimony as to his 
own experiences and observations, the factual question of 
whether his oral cavity status can be attributed to his in-
service experiences and injuries is a medical question, 
requiring a medical expert. The Veteran is not competent to 
render such an opinion. Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992). 38 C.F.R. § 3.159. The Veteran does not have 
the requisite special medical knowledge necessary for such 
opinion evidence. 

The Veteran has not provided any supportive medical evidence 
indicating that his current dental disorder is due to his 
service-connected left mandibula fracture or other in-service 
trauma, and no competent medical evidence supports his 
claims. The record also indicates that the Veteran has 
already received his one-time VA outpatient dental treatment; 
thus he is not eligible to receive any additional treatment 
for his current dental disabilities. As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply. Gilbert v. Derwinski, 1 Vet.App. 49, 58 
(1991). The Veteran's claim for service connection for dental 
residuals, including as secondary to his service-connected 
left mandible fracture, for purposes of VA compensation and 
outpatient dental treatment, is denied. 


ORDER

Service connection for dental residuals, including as 
secondary to his service-connected fracture of the left 
mandible, for purposes of VA compensation and outpatient 
dental treatment is denied.


REMAND

The September 2007 rating decision granted service connection 
for a fracture of the left mandible, with a noncompensable 
evaluation. The November 2007 VA Form 9 functioned as a 
notice of disagreement as to the September 2007 rating 
decision, by indicating that he disagreed with the rating for 
his fracture of the left mandible. To date, the veteran has 
not been issued a Statement of the Case (SOC) for the issue 
of the noncompensable rating for his service-connected left 
mandible fracture. Under the circumstances the Board has no 
discretion and must remand this matter for the issuance of an 
SOC. See Manlicon v. West, 12 Vet. App. 238 (1999); Fenderson 
v. West, 12 Vet. App. 119, 131-132 (1999).

Accordingly, the case is REMANDED for the following action:

A Statement of the Case should be 
issued to the veteran concerning the 
claim for an increased rating for his 
service-connected left mandible 
fracture. The veteran should be advised 
of the necessity of filing a timely 
substantive appeal if he wants the 
Board to consider this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


